FILED
                             NOT FOR PUBLICATION                            FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFRED ARTHUR SANDOVAL,                          No. 11-15024

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00865-JSW

  v.
                                                 MEMORANDUM *
D. BARNEBURG, Sergeant; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Alfred Arthur Sandoval appeals pro se from the

district court’s judgment dismissing for failure to comply with a court order his 42

U.S.C. § 1983 action alleging various constitutional violations. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Ferdik

v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.

       The district court did not abuse its discretion in dismissing Sandoval’s

action without prejudice for failure to comply with the court’s order to allege

unrelated claims in separate complaints and identify which actions of the

individual defendants violated his rights with regard to each claim. See id. at 1260-

63 (discussing factors to consider when determining whether dismissal for failure

to comply with a court order was an abuse of discretion).

      Sandoval’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                       11-15024